Title: To Benjamin Franklin from Richard Neave & Son, 31 October 1781
From: Neave, Richard, & Son
To: Franklin, Benjamin


Sir/
Bornier 31st: October 1781.
We rece’d your very Kind favor of the 12th. of April last, which was detain’d by Accident near two Months at Rouen, & until the Friend who carried you our Letter return’d from Paris.— Since then our distress’d Situation has put it out of our Power to return you sooner, our best thanks for your Friendly Opinion & advice.— We lament the Necessity we are under of Staying so long in this Country, but being without Money or Credit, we must wait with Patience until we can get some Remitted from America.— Mr. Whartons family & Friends cannot be unacquainted with our situation, & though they owe us so much Money, have neither the Honour or Gratitude to releive us.
The Letter you was so Kind as to send us, was from Mr: Carson our Attorney at Phila. He writes friendly & advisd our comig out in the Summer Fleet of this Year. He also mentions an Offer that had been made him of £1200 Stg. for a House & Ground we have in Baltimore Town, which is Lett for £100 per Ann. & the Taxes. We have desired him to Sell it immediately, if the Gentleman will remitt the Money, into the hands of a Banquier at Paris or Rouen, to whome we can make a Title, without running any Risq.— This has somewhat rais’d our Spirrits, hopeg that it may in a few Months put an End to our Distress.
We have not yet rece’d a Line from Mr. Wharton, & we begin to be in doubt we shall never have that Satisfaction, haveing lately heard a Report that he was Kill’d by Accident on Board the Ship, a few day’s before she arrivd.
We wish your Excellency the Enjoyment of your Health, & remain with all Respect and Esteem.— sir Your Most Obedt: & Oblig’d Humble servts:
Richd Neave & Son
His Excellency B: Franklin Esqr: at Passy.
 
Addressed: His Excelly: B: Franklin Esqr: / &c &c &c / Passy.
Notation: Neave & Son, Mr Rd. Bornier 31. Oct. 1781.
